Luke, J.
In an action for libel O. E. Horton exhibits with his petition copies of a series of articles published by The Georgian Company in a newspaper of general circulation, and alleges that the first of said published articles “was intended to and did convey by its direct charges and by insinuation the idea that petitioner and his brother had been involved in a plot and conspiracy to bring about the death of the said Mrs. Tucker by murdering her by the use of poison, and that petitioner and his brother were actuated by the motive, among other things, of getting possession of her estate, . . and the said article was capable of being misunderstood by the public, and was so understood.” The petitioner further alleges, that, “in aggravation of the wrong it did to petitioner in publishing the article hereinbefore referred to and set out, petitioner shows that the defendant repeatedly in subsequent *20publications of its newspaper in effect reiterated said charges and insinuations against petitioner.” Referring to another part of the first of the published articles, which states in effect that in two suits brought against the petitioner and his brother they were charged with a misuse of funds, the petition alleges that “all allegations contained in said suits with reference to any misuse of funds, and the prayer therefor for the removal of petitioner and his brother as trustees of said fund, were wholly immaterial and not germane to the purpose of the action, and the publication thereof, though a part of pleadings in a suit pending in the courts, if otherwise privileged, were, notwithstanding, libelous and actionable.” Other allegations of the petition are not deemed essential to the disposition of the questions of law raised by defendant’s general demurrer contending that the published articles are not libelous and are incapable of the construction placed upon them by petitioner, and that said publications are privileged, as being fair and honest reports of the proceedings of a judicial body.
The published article, with its headlines, exhibited with the petition and disclosing a sensational allusion to a supposed “poison murder plot looming as a possibility,” among other statements contains the following language: “As an outgrowth of the strange order for the disinterment of the woman’s body, two prominent Atlanta attorneys have been named in a Fulton county superior court suit charging they misused funds left by Mrs. Tucker ‘for education of poor girls.’” Said article also contains this language: “The Horton brothers were named as administrators of Mrs. Tucker’s will, and in a suit filed in Fulton superior court on October 23d the Murrell law firm charged them with misuse of funds left in their care by Mrs. Tucker;” and this: “In the suit brought by the Murrell firm they charge the Hortons have misused the dead woman’s money by loaning it instead of giving it for the purpose of educating the girls.” The above-quoted portions of the publication contain substantially all the alleged libelous and defamatory matter of which the petitioner complains. Other portions appear to be mere variations or repetitions of the same language, or in no way to concern the petitioner. Therefore, they are not restated here.
The first question to be decided is whether or not, under the rules of law applicable to this case, these statements are actionable, *21assuming them to have been falsely and maliciously made as alleged in the petition. In answering this question the court is bound to consider the publications as a whole, not in detached or separate paragraphs or sentences, and thus determine whether or not the language is susceptible of only one meaning and interpretation, or, on the contrary, whether the language complained of is so ambiguous as to be susceptible of more than one construction, the one harmless and the other injurious, so that a jury, rather than the court, by taking into consideration all the surrounding facts and circumstances, may be called upon to decide the issue raised. In the determination of this question the well-settled rules of construction require that the words employed shall be given a natural and obvious meaning, in the sense in which the average reader would understand them. In these respects there seems to be no difference of opinion as to the appropriate rules of law, as laid down in the textbooks and in the decisions of our courts.
We now advert to the alleged libelous matter as set out in the petition and its exhibits with' a view to an opinion upon the primary question involved, which is: Are, or are not, these publications unequivocally libelous? The petitioner is first alluded to as “one of two prominent Atlanta attorneys [who] have been named in a Fulton county superior court charging they misused funds.55 If this statement had ended there, without any subsequent explanation or qualification, our inquiry must' of necessity have proceeded to another aspect of the question; but in the same article it appears that “in a suit filed in that court, the Murrell law firm charged them [the Horton brothers] with misuse of funds left in their care by Mrs. Tucker;55 and, further on, that “in the suit brought by the Murrell firm they charge the Hortons have misused the dead woman's money by loaning it instead of giving it for the purpose of educating the girls.55 Eeduced, then, to a simple form of expression, the statement charged that the petitioner (and his brother) misused certain trust funds by lending them instead of giving them away. Is this charge libelous ? No crime is charged; no corrupt purpose is imputed; and no moral turpitude is implied. The qualifying statement, in our opinion, removes the sting- of the principal charge, and renders the statement, when read in its entirety, wholly innocuous in the contemplation of the law.
In another portion of the publication, after the introductory *22reference to “a poison murder plot,” occurs this statement: “Two prominent attorneys indirectly involved in the case are O. E. and M. C. Horton of the law firm of Horton Brothers.” However, immediately following the foregoing language the following headline appears in large letters: “WERE ADMINISTRATORS;” and immediately following this headline is this statement: “The Horton Brothers were named as administrators of Mrs. Tucker’s will. It is therefore clear that the relationship of the attorneys named to the ease referred to was that of an administrator. The petitioner interprets these statements as conveying by direct charge and by insinuation the idea that the petitioner and his brother had been involved in a plot and conspiracy to bring about Mrs. Tucker’s death by murdering her by the use of poison. But, in the view of this court, the language used involves no such implications; certainly not without an unwarranted exercise of the imagination. ■
Upon like considerations, and for like reasons, the other grounds of complaint as. set out in the petition are regarded as untenable. Eor instance, the statements referring to the former partner of the firm of Horton Brothers and his alleged connection with the administration of Mrs. Tucker’s estate are not understood as in any way reflecting discredit upon the honesty and integrity of the petitioner. It is distasteful, of course, to any sensitive nature to see his name heralded in a sensational newspaper item suggesting a probable poison murder plot and a charge of larceny; but so long as the petitioner’s name is referred to only in those relations to the subject-matter that reflect no discredit upon him, he has no cause of action cognizable by the law. Therefore the trial judge did not err in sustaining the demurrer and dismissing the action.

Judgment affirmed.

Bloodworth, J., concurs. Stephens, J., dissents.